IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0336
                                Filed March 6, 2019


RICHARD HUFF,
     Petitioner-Appellee,

vs.

CRST EXPEDITED, INC. a/k/a CRST INTERNATIONAL and AIG INSURANCE
COMPANY,
     Respondents-Appellants.
_________________________________________


       Appeal from the Iowa District Court for Polk County, Arthur E. Gamble,

Judge.



       Petitioners appeal the district court’s ruling reversing and remanding the

decision of the Iowa Workers’ Compensation Commission. AFFIRMED IN PART,

REVERSED IN PART, AND REMANDED.



       Chris Scheldrup of Scheldrup Blades Schrock Smith PC, Cedar Rapids, and

Jason P. Wiltfang of Corridor Law Group, Cedar Rapids, for appellants.

       R. Saffin Parrish-Sams of Soldat & Parrish-Sams, PLC, West Des Moines,

for appellee.



       Heard by Vogel, C.J., Vaitheswaran, J., and Danilson, S.J.* Gamble, S.J.

takes no part.

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


VOGEL, Chief Judge.

       CRST Expedited, Inc. and AIG Insurance Co. (collectively, CRST) appeal

the ruling by the district court reversing and remanding Richard Huff’s alternate-

care decision of the Iowa Workers’ Compensation Commission. CRST asserts the

court erred in finding medical evidence is not required for an award of alternate

care under Iowa Code section 85.27 (2017). It further asserts Huff is not entitled

to the specific appliances and services he seeks. We agree with the district court

that the lack of medical evidence is not a bright-line bar to an award of alternate-

medical-care benefits.     However, the court’s determination that the specific

appliances and services Huff requests are available to him relies on factual

findings that must be made by the agency. Because the agency used the wrong

legal standard, the case must be remanded for the agency to make factual

determinations, notwithstanding the lack of medical evidence to support his

requests. Therefore, we affirm the district court in part and reverse in part, and we

remand to the agency.

       I.     Background Facts and Proceedings

       Richard Huff began working for CRST as an over-the-road truck driver in

2014. According to his testimony, he did not have a fixed home or a personal

vehicle while he worked for CRST because the mortgage on his home had been

foreclosed and he had given his vehicle to his son. To save on expenses, he lived

out of his truck and used his truck or a taxicab for personal transportation. On April

24, 2016, he was involved in a trucking accident.1 His application for alternate


1
 CRST does not dispute liability on Huff’s workers’ compensation claim; it has provided
Huff with weekly benefits and medical care, including several surgeries and
                                            3


medical care states he sustained numerous injuries in the accident, “including a

crush injury to his right leg, causing him to remain wheelchair dependent and

homebound.” When he was discharged from the hospital on July 12, he testified

he lived with his son in Georgia in a second-floor apartment for college students.

       On May 25, 2017, Huff filed his first application for alternate care. His

application   requested:    “1)   a   handicap     accessible/ADA      compliant    living

arrangement near [his surgeon in Georgia]; 2) a handicap van or alternative means

of transportation for any and all reasonable purposes; and 3) a home healthcare

provider and/or in-home and community-based ADL [(activities-of-daily-living)]

assistance.” He submitted certain records to support his application, including a

“Comprehensive Adult Assessment,” dated July 29, 2016, which evaluated his

abilities to perform activities of daily life and was signed by a registered nurse.

       On June 9, 2017, the parties participated in a telephone hearing before the

agency. According to Huff’s testimony, he typically uses a wheelchair to move

short distances. He can walk with crutches for ten to fifteen minutes at a time, but

he has “been falling a lot lately” with crutches. He has lived alone in the apartment

since December when his son moved out, and he expects to be evicted soon. He

has difficulty performing many daily activities due to his injury, including bathing,

cooking, and cleaning.        He usually pays for a taxicab when he needs

transportation.

       On June 12, the agency issued its first alternate-medical-care decision.

Finding “none of Huff’s current medical providers have opined that Huff needs an



hospitalizations. On February 2, 2017, Huff filed a separate petition to determine medical
benefits.
                                            4


accessible apartment, accessible van, or home health aide services at this time,”

the agency concluded Huff failed to meet his burden of proof and denied his

application. Huff applied for rehearing, which the agency denied.

       On July 21, Huff filed a second, nearly identical application for alternate

medical care, again requesting housing, transportation, and in-home assistance.2

Huff submitted the evidence and a transcript from the first proceeding, and he

submitted an “Assessment” for activities of daily living, dated June 22, 2017, from

the Coastal Regional Commission of Georgia—Area Agency on Aging (GRCG—

AAA) describing Huff’s needs.3 He did not testify again, though his attorney stated

at the August 3 hearing Huff had been evicted from his apartment and was now

difficult to contact.

       On August 4, the agency issued its second alternate-medical-care decision,

which again denied his application:

             Home modifications, modified vehicles, transportation, and
       nursing services may be covered expenses under Iowa Code section
       85.27. See Quaker Oats Co. v. Ciha, 552 N.W.2d 143, 154–58 (Iowa
       1996) . . . . Unlike Ciha, none of Huff’s current medical providers
       have opined that Huff needs a “1) wheelchair accessible/ADA
       compliant living arrangement near [his surgeon in Georgia]; 2) a
       handicap van or alternative means of transportation for any and all
       reasonable ADLs; and 3) home healthcare and/or in-home
       community-based ADL assistance.”


2
  In the hearing for the second proceeding, Huff’s attorney clarified his requested care,
asking CRST to, at minimum: (1) “help him locate [a] wheelchair-accessible living situation
and pay the difference between his [most recent] rent of $370 a month and the more
expensive cost of wheelchair-accessible housing”; and (2) make their current medical
“transportation service available once a week so he can go to the grocery store and buy
groceries.”
3
  Huff also submitted a printout from a Georgia state government website, which describes
the GRCG—AAA as “striv[ing] to develop a comprehensive, coordinated system of
services which promotes the independence and well-being of older adults, those with
disabilities and their caregivers, and to provide these individuals with information and
access to needed services.”
                                        5


             Huff has provided an assessment for [home- and community-
      based] services in Georgia. No information was presented at hearing
      concerning the qualifications of the person who performed the
      assessment. No document has been provided from a physician
      documenting Huff has a need for home and community based waiver
      or other services.
             In the first hearing Huff did not present evidence he has a
      medical need for assistance with dressing changes, toileting,
      repositioning, or transfers, clear nursing services covered by the
      statutes, as opposed to general care services including dressing,
      bathing, and feeding. Ciha, 552 N.W.2d at 156. No additional
      evidence was received from a medical provider concerning such a
      need at the second hearing. Huff has not cited to any authority
      supporting that an employer may be responsible for paying for the
      cost of an apartment or for locating an apartment. Huff has not met
      his burden of proof in this case.

Huff again applied for rehearing, which the agency again denied.

      Huff timely petitioned for judicial review of both alternate-care decisions.

Upon Huff’s motion, the district court consolidated both petitions into the current

action. On February 6, 2018, the court issued its ruling, finding “evidence from a

medical provider” is not required for Huff’s requests to be considered by the

agency. It then went a step further to find Huff’s requests for handicap-accessible

housing, transportation, and an in-home aide fall under the definition of allowable

“appliances” or “services” in Iowa Code section 85.27(1). Accordingly, the court

reversed and remanded to the agency “for reconsideration of Huff’s Petitions for

Alternate Medical Care in a manner consistent with this opinion.” CRST now

appeals.

      II.    Standard of Review

      We review decisions of the Iowa Workers’ Compensation Commission

under Iowa Code chapter 17A (2017).         “We apply the standards of section

17A.19(10) to the [agency’s] decision and decide whether the district court
                                            6

correctly applied the law in exercising its judicial review function.” Lakeside Casino

v. Blue, 743 N.W.2d 169, 172–73 (Iowa 2007). “In determining the proper standard

of review, we must first identify the nature of the claimed basis for reversal of the

[agency’s] decision.” Id. at 173.

       Huff initially sought to reverse the agency’s decision under several

standards of review, and the district court ultimately reversed the decision based

on its interpretation of Iowa law. The level of deference we give to an agency’s

interpretation of law depends on whether the legislature clearly vested the agency

with authority to interpret the law. Ramirez-Trujillo v. Quality Egg, L.L.C., 878

N.W.2d 759, 768–69 (Iowa 2016).           This appeal concerns Iowa Code section

85.27(4), which our supreme court has previously determined is not within the

agency’s authority to interpret. Id. at 769–70. Accordingly, we do not defer to the

agency here and will reverse if its interpretation was erroneous.4 Iowa Code

§ 17A.19(10)(c).

       III.    Analysis

       When an employer is liable for an employee’s injury, “the employer is

obliged to furnish reasonable services and supplies to treat an injured employee,

and has the right to choose the care.” Id. § 85.27(4). However, if the employee is

dissatisfied with the care the employer offers, the employee may request “alternate

care reasonably suited to treat the injury.” Id. “If the employer and employee

cannot agree on such alternate care, the commissioner may, upon application and




4
  Huff also challenges the agency’s decision under Iowa Code section 17A.19(10)(h), (i),
(j), (k), (m), and (n). As our review under Iowa Code section 17A.19(10)(c) is dispositive,
we do not consider these other grounds.
                                             7

reasonable proofs of the necessity therefor, allow and order other care.” Id. A

hearing on alternate care must be “prompt” and “informal.” Bell Bros. Heating &

Air Conditioning v. Gwinn, 779 N.W.2d 193, 204 (Iowa 2010); see also Iowa Code

§ 85.27(4) (requiring the agency to issue a decision within ten or fourteen working

days of receiving an application for alternate care, depending on whether the

claimant requests a hearing via telephone or in person). Under this system, an

employee is entitled to alternate medical care when he or she “establishes the care

furnished by the employer was unreasonable.”              Gwinn, 779 N.W.2d at 203.

“Determining what care is reasonable under the statute is a question of fact.” Long

v. Roberts Dairy Co., 528 N.W.2d 122, 123 (Iowa 1995).

               A. Role of Medical Evidence

       Both decisions from the agency indicate medical evidence is required for an

employee to succeed on an application for alternate medical care.5                 Medical

evidence is normally required for a worker’s compensation claim.                See, e.g.,

Dunlavey v. Econ. Fire & Cas. Co., 526 N.W.2d 845, 853 (Iowa 1995) (“Whether

an injury has a direct causal connection with the employment or arose

independently thereof is essentially within the domain of expert testimony.”).

However, CRST points to no provision of law, and we cannot find such a provision,

requiring the claimant to provide medical evidence to support his request for

alternate care or that the care provided through the employer is unreasonable. A


5
  It is unclear exactly what type of medical evidence the agency believed was required, as
the second decision refers to a lack of evidence from “current medical providers,” “a
physician,” and “a medical provider.” Furthermore, to the extent the agency wanted to
examine medical evidence, we note the first proceeding included a “Comprehensive Adult
Assessment” that was signed by a nurse, and the second proceeding included an
“Assessment” from an agency with a stated goal of helping individuals with disabilities find
needed services.
                                          8


request for alternate care only requires “reasonable proofs of the necessity

therefor.” Id. § 85.27(4); see also Long, 528 N.W.2d at 124 (“[T]he employer’s

obligation under the statute turns on the question of reasonable necessity, not

desirability.”). Therefore, the agency erroneously interpreted Iowa law when it

determined medical evidence is required in an alternate-care proceeding. See

Iowa Code § 17A.19(10)(c).

       We recognize medical evidence is normally provided to the agency. A

claimant may find it difficult to show “reasonable proofs of the necessity” of

alternate care without medical evidence.       See id. § 85.27(4).     However, the

absence of medical evidence cannot be a bright-line, legal bar to an award of

alternate care.    Our supreme court has recognized medical evidence is not

required in an alternate-care proceeding “to make apparent the effect . . . of . . .

undeniable injuries,” nor is it required to conclude the requested care would

replace “the function lost . . . as a result of [the] injuries.” Stone Container Corp.

v. Castle, 657 N.W.2d 485, 492 (Iowa 2003). CRST argues Castle does not apply

because the claimant therein “sustained horrific injuries that can in no way

compare to Huff’s situation.” See id. at 487–88 (stating Castle “lost both his legs

at the hip joint, as well as his buttocks, rectum and a testicle,” and he “is very

sensitive to temperature due to his” injuries). This argument is factual, not legal.

It is the agency’s responsibility to determine whether the evidence Huff provided

constitutes “reasonable proofs of the necessity” of the requested care. See Iowa

Code § 85.27(4).
                                        9


             B. Factual Determinations

      Regardless of the need for medical evidence, CRST argues the care Huff

requested is not allowed under Iowa Code section 85.27(1) as a matter of law.

Available care includes “appliances” and “nursing” services.         Iowa Code

§ 85.27(1). “An appliance has been held to be a device that serves to replace a

physical function lost by the injury.” Ciha, 552 N.W.2d at 154. “Nursing” services

are professional services and do not include services from “cooks, chambermaids,

etc., employed in purely ministerial and administrative functions.” Henry v. Iowa-

Illinois Gas & Elec. Co., 522 N.W.2d 301, 303 (Iowa 1994).

      Although the district court remanded the case to the agency, it found Huff’s

requests for housing and transportation qualify as “appliances” and at least some

of his requests for in-home assistance qualify as “nursing” services. The district

court’s findings improperly rely on factual determinations the agency never made.

See Meads v. Iowa Dep’t of Social Servs., 366 N.W.2d 555, 559–60 (Iowa 1985)

(“The district court may only review issues considered and decided by the agency.

Findings of an agency on each issue are a prerequisite to judicial review.”).

Therefore, we do not and cannot offer an opinion on whether any of the care

requested is allowable as “appliances” or “services” under Iowa Code section

85.27(1). We simply note the case law affirming various awards of care. See

Castle, 657 N.W.2d at 492 (affirming the award of a computer in an alternate-care

proceeding); Ciha, 552 N.W.2d at 156–57 (affirming the award of home

modifications, van modifications, and in-home nursing services); Manpower Temp.

Servs. v. Sioson, 529 N.W.2d 259, 264 (Iowa 1995) (affirming the award of a van

in an alternate-care proceeding).
                                        10


      IV.    Conclusion

      We affirm that part of the district court ruling that finds the lack of medical

evidence is not a bright-line bar to an award of alternate-medical-care benefits.

We reverse that part of the district court ruling that finds the specific care Huff

requests is available as “appliances” or “services.” We remand to the agency to

make factual determinations on each of Huff’s requests, without the legal

requirement each request must be supported with medical evidence.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.